Criminal prosecution, tried upon warrant charging the defendant with violations of the prohibition law.
From a conviction in the recorder's court of New Hanover County and sentence of sixty days on the roads, the defendant appealed to the Superior Court, where he tendered a "conditional plea of guilty" under ch. 23, Public Laws 1933, which was accepted by the solicitor.
Upon hearing the evidence, without the intervention of a jury, the court adjudged the defendant "guilty" and sentenced him to two years on the roads.
Defendant appeals, assigning errors.
It is conceded in the State's brief a new trial must be awarded under authority of S. v. Camby, 209 N.C. 50, to the end that a jury may pass upon the guilt or innocence of the accused, as is his constitutional right. It is so ordered. S. v. Hill, 209 N.C. 53.
New trial. *Page 171